181 F.2d 495
WILKINS,v.UNITED STATES.
No. 6046.
United States Court of Appeals Fourth Circuit.
Argued April 11, 1950.Decided April 13, 1950.Writ of Certiorari Denied June 5, 1950.

See 70 S.Ct. 1013.
J. Ernest Wilkins, Jr., pro se.
William B. Eley, Asst. U.S. Atty., Charlottesville, Va., and George R. Humrickhouse, U.S. Atty., Richmond, Va., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from denial of a motion made under 28 U.S.C.A. § 2255.  Appellant was charged with violation of 18 U.S.C.A. § 912 by information filed after waiver of indictment.  He entered a plea of guilty and was sentenced to a term of three years.  The court appointed counsel to represent appellant; but upon appellant's protesting that he did not desire counsel but wished to present the case himself counsel was permitted to withdraw.  Before accepting the plea of guilty the trial judge made careful inquiry to ascertain that appellant understood the charge and that the plea was voluntarily and understandingly entered.  Some question having been raised as to appellant's sanity, the judge had him examined by a psychiatric expert before imposing punishment upon him, and was advised by the report of the expert that appellant, although a psychopathic personality, was not insane but was responsible for his acts.  Appellant seeks on his appeal to have us review the facts of his case and the punishment imposed; but this we have no power to do, as the plea of guilty, having been properly and understandingly entered, precludes further inquiry into the question of guilt, and the punishment, being within the limits allowed by the statute, is not subject to review by motion under 28 U.S.C.A. § 2255.


2
Affirmed.